                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

NATHANIEL HARBBERT,
                                        Case No. 2:17-cv-01932-HZ
             Petitioner,
                                        OPINION AND ORDER
     v.

T. BOWSER,

             Respondent.

     Thomas J. Hester
     Assistant Federal Public Defender
     101 S.W. Main Street, Suite 1700
     Portland, Oregon 97204

             Attorney for Petitioner

     Ellen F. Rosenblum, Attorney General
     Samuel A. Kubernick, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

             Attorneys for Respondent




      1 - OPINION AND ORDER
HERNANDEZ, District Judge.

      Petitioner brings              this        habeas    corpus    case     pursuant    to    28

U.S.C.     §   2254     challenging              the     legality     of     his     state-court

convictions     for         Rape     and    Tampering        With    a     Witness.     For    the

reasons that follow, the Petition for Writ of Habeas Corpus (#10)

is denied.

                                            BACKGROUND

         Following      a    bench       trial      in    Marion    County     in     2009,    the

Circuit Court found Petitioner guilty of two counts of Rape in

the Second Degree and one count of Tampering W1th a Witness. As a

result, the trial court sentenced him to 175 months in prison.

      Petitioner took a direct appeal where his attorney filed a

Balfour    brief       that        did     not    raise     any     issues     for     appellate

consideration.     1   Respondent's              Exhibit    109.    The     Oregon     Court   of

Appeals    affirmed         the     trial        court's    decision       without     opinion.

State v. Harbert, 243 Or. App. 644, 257 P.3d 432 (2011).

      Petitioner next filed for post-conviction relief                               ("PCR")   in

Umatilla County where the PCR court denied relief on all of his

claims.    Respondent's            Exhibit       142.     The Oregon Court           of Appeals

affirmed the PCR court's decision in a written opinion,                                 and the

Oregon Supreme Court denied review.                        Harbert v.        Franke,    284 Or.



1 The Balfour procedure provides that counsel need not ethically withdraw when
faced with only frivolous issues.  Rather, the attorney may file Section A of
an appellant's brief containing a statement of the case sufficient to "apprise
the appellate court of the jurisdictional basis for the appeal."  State v.
Balfour, 311 Or. 434, 451, 814 P.2d 1069 (1991). The represented party may
then file a prose Section B segment of the brief containing any assignments
of error he wishes to raise. Id at 452. In this case, Petitioner did not
include any claims in his Section B.




       2 - OPINION AND ORDER
App.    374,    393 P.3d 243,          rev.     denied,    361 Or.      800,    400 P.3d 324

(2017).
        Petitioner filed this 28 U.S.C. § 2254 habeas corpus case on

December       1,    2017,    and     the      Court   appointed the         Federal        Public
Defender       to     represent       him.      With    the     assistance       of     counsel,

Petitioner argues            his    Ground Two claim that               trial    counsel was

constitutionally ineffective when he failed to limit impeachment
evidence       in conformance with applicable state laws.                            Respondent

argues       that     the     claim       is    procedurally      defaulted,          and     that

Petitioner is unable to excuse his default.
                                            DISCUSSION

I.      Unargued Claims
        In his original             Petition and Amended Petition,                    Petitioner

raises five grounds for relief. With the assistance of appointed

counsel,       he chooses to argue his Ground Two claim pertaining to

trial counsel's alleged failure to limit impeachment evidence at
trial.       Petitioner does          not      argue    the merits      of     his    remaining

claims, nor does he address any of Respondent's arguments as to

why relief on these claims should be denied. As such, Petitioner

has    not     carried       his    burden       of    proof    with    respect        to    these

unargued claims.            See Silva v.         Woodford,      279 F.3d 825,          835    (9th

Cir. 2002)          (Petitioner bears the burden of proving his claims).

II.     Failure to Limit Impeachment Evidence

        At issue in this case is Petitioner's contention that his

trial     attorney failed            to    grasp the      evidentiary rules            limiting

impeachment          by     prior     convictions        and    specific        incidents       of
conduct.       A petitioner           seeking     habeas       relief   must     exhaust       his


         3 - OPINION AND ORDER
claims by fairly presenting them to the state's highest court,

either through a direct appeal or collateral proceedings, before

a federal court will consider the merits of habeas corpus claims
pursuant to 28 U.S.C.               §    2254.    Rose v.       Lundy,          455 U.S.           509,    519

(1982).        The     exhaustion            doctrine    is     designed             ''to     avoid        the
unnecessary friction between the federal and state court systems

that would result if a lower federal court upset a state court

conviction           without      first        giving    the        state       court         system        an

opportunity to correct its own constitutional errors." Freiser v.

Rodriguez, 411 U.S. 475, 490 (1973).
        Respondent argues that although Petitioner raised this claim

to the PCR court,              he failed to pursue it on appeal leaving it

procedurally defaulted.                  Petitioner does             not       disagree        that        the

claim     is    procedurally defaulted,                 but     he       contends           that     he    can
establish cause and prejudice to excuse the default pursuant to

Martinez v. Ryan, 566 U.S. 1 (2012).
        Traditionally,          the performance of PCR counsel could not be

used     to    establish       cause         and prejudice          to     excuse       a     procedural

default.        Coleman v.        Thompson,       501 U.S. 722, 753-54                      (1991)        (only

the      constitutionally                ineffective            assistance              of          counsel

constitutes          cause);      Pennsylvania          v.    Finley,          481    U.S.     551,        556

(1987)        (there    is   no    constitutional             right       to    counsel        in a        PCR

proceeding).           However,         in     Martinez,       the        Supreme           Court     found

"it .                necessary     to        modify     the    unqualified              statement            in

Coleman        that     an     attorney's         ignorance          or        inadvertence           in      a

postconviction proceeding does not qualify as cause to excuse a
procedural        default."        566 U.S.        at    8.    It     concluded,             "Inadequate


         4 - OPINION AND ORDER
assistance      of     counsel      at       initial-review collateral proceedings

may    establish       cause     for     a     prisoner's       procedural           default     of   a

claim of ineffective assistance at trial." Id.
       In order to establish cause to excuse his default pursuant

to Martinez, Petitioner must show first that his underlying claim

of ineffective assistance of trial counsel is substantial insofar
as it has "some merit." Next,                     he must demonstrate that his PCR

attorney was         ineffective          under the standards                of      Strickland v.

Washington,         466 U.S.     668     (1984), for failing to raise the claim.

"[T]o fulfill this             requirement, a petitioner must not only show

that    PCR    counsel        performed          deficiently,          but     also       that    this

prejudiced          petitioner,          i.e.,     that        there     was         a    reasonable

probability that, absent the deficient performance, the result of

the    post-conviction           proceedings            would     have       been        different."

Runningeagle          v.   Ryan,         825     F.3d     970,     982       (9 th       Cir.    2017)

(quotation omitted). Such a finding, of course, would necessarily

require       the    Court     to      conclude         that     there       is      a    reasonable
probability         that   the      trial-level         ineffective          assistance          claim

would have succeeded had it been raised. Id.
       In   this      case,    PCR       counsel    specifically             raised       the    claim

Petitioner argues here. In the PCR Petition, counsel provided:

                (3) Trial counsel allowed petitioner to be
               impeached as to specific incidents of conduct
               regarding character, allowed petitioner to be
               impeached on collateral issues via use of
               extraneous evidence, and allowed introduction
               of improper prior bad acts evidence, each
               without     appropriate     objection.    This
               impermissible evidence was extremely damaging
               to petitioner's credibility, which was a
               central   issue   in    the  case,    and  was


        5 - OPINION AND ORDER
             inadmissible under OEC 403 and 404, and 405.
             This improperly admitted evidence severely
             undercut the defense's theory that petitioner
             was   truthfully   denying  the   allegations
             underlying his criminal charges, and that the
             victim was fabricating these allegations.
             Pet.Exh.1, p. 259-272.

Respondent's Exhibit 113, p. 7.
     Petitioner defaulted this claim when he failed to pursue it

on appeal and,        instead,      pursued only an unrelated claim against

direct     appellate        counsel       pertaining          to     the        jury     waiver.

Respondent's Exhibit 143. Martinez does not excuse a procedural
default that occurs at the PCR appellate level, only one where a

PCR attorney fails to present a claim at the initial-level PCR

proceeding. 566 U.S. at 8.

     Recognizing          this,     Petitioner            claims    that        although     PCR

counsel raised the claim he argues here at the initial-level PCR

proceeding,        "the     evidence         to     support        the        claim    was   not

developed."        Memo   in      Support     (#23),       p. 20.        In    Martinez,     the
Supreme Court was concerned with developing a mechanism whereby a

court could excuse a failure to present a claim of ineffective

assistance of trial counsel at an initial-level PCR proceeding
because the failure            to present such a             claim directly causes a

procedural     default.         Nowhere      does     Martinez           instruct       district

courts to engage in a separate analysis of how strenuously PCR

counsel argued such a claim that counsel did,                            in fact,      raise and

therefore preserve.         See Martinez, 566 U.S.                 at 5,       12   (the proper
formulation of the issue is "whether a federal habeas court may

excuse a procedural default .                     . when the claim was not properly

presented     in    state      court   due    to     an    attorney's          errors");     ("To


         6 - OPINION AND ORDER
present a claim of ineffective assistance at trial in accordance

with the State's procedures,                 then,    a    prisoner likely needs an

effective       attorney.");      ("A    prisoner's         inability          to    present    a

claim of trial error is of particular concern when the claim is

one of ineffective assistance of counsel.")                       (bold added) .
        PCR counsel presented the claim of ineffective assistance of

trial counsel at issue in this case during Petitioner's initial-

level PCR proceeding. This was all that Martinez required him to

do if for no other reason than there was no default at that level
to     excuse    under    Martinez.          Nevertheless,            beyond       the   claim's

presentation,        counsel    further        directed         the    PCR     court     to   the

specific portion of the record that pertained to the claim, and

also provided argument in support of the claim in Petitioner's

Trial Memorandum.         Respondent's Exhibit 114,                   pp.    10-11. Although
Petitioner believes          PCR counsel          could have provided additional

argument and evidentiary development during the PCR proceeding,

Martinez does        not extend beyond the question of whether a                              PCR

attorney failed          to present      a    substantial claim of ineffective

assistance      of   trial     counsel.       Where       PCR   counsel        presented the

claim     at    issue,    Petitioner          fails   to        excuse       his     subsequent
procedural default from his PCR appeal,                         and the Court finds an

evidentiary hearing unwarranted.
                                        CONCLUSION

        For the reasons identified above,                   the Amended Petition for

Writ    of Habeas     Corpus     (#10)       is   denied.       The Court          declines    to

issue a Certificate of Appealability on the basis that petitioner




         7 - OPINION AND ORDER
has   not   made   a    substantial      showing   of    the   denial   of   a
constitutional right pursuant to 28 U.S.C.         §    2253(c) (2).

      IT IS SO ORDERED.
                                    µN/..u.(
      DATED this       '9 ~day   of ~obruary, 2019.



                                     ~         o
                                           Ma~ A. H~ nandez
                                           United States District Judge




       8 - OPINION AND ORDER
